 
EMPLOYMENT AGREEMENT
 
This Agreement (the “Agreement”), dated as of October 6, 2010 (the “Effective
Date”), is by and between SANSWIRE CORP. (the “Company”) and BARBARA M. JOHNSON
(the “Executive”).
 
Introduction
 
The Company desires to retain the services of the Executive pursuant to the
terms and conditions set forth herein and the Executive wishes to be employed by
the Company on such terms and conditions.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.           Employment.  Pursuant to the terms and conditions herein, the
Company shall employ the Executive from the Effective Date until terminated as
provided herein.
 
2.           Duties.  The Executive will initially serve as the Vice President,
General Counsel and Secretary of the Company and shall have such duties of an
executive nature as the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer shall determine from time to time.  The Executive will
report to the Chief Executive Officer.  The Executive will be based in the
Company’s offices in Orlando, Florida.
 
3.           Full Time; Best Efforts.  The Executive shall use the Executive’s
best efforts to promote the interests of the Company and its affiliated
companies and shall devote the Executive’s full business time and efforts to
their business and affairs.  Notwithstanding the foregoing, Executive may serve
on other boards of directors, with the approval of the Board, or engage in
religious, charitable or other community activities as long as such services and
activities do not materially interfere with the Executive’s performance of the
Executive’s duties to the Company as provided in this Agreement.
 
4.           Compensation and Benefits.  During the term of Executive’s
employment with the Company under this Agreement, the Executive shall be
entitled to compensation and benefits as follows:
 
(a)          Base Salary.  The Executive will receive a salary at the rate of
$140,000 annually (the “Base Salary”), payable in accordance with the Company’s
normal payroll practices and subject to applicable taxes and withholding. The
Executive’s Base Salary may from time to time be increased, but not decreased,
by the Board.
 
(b)          Bonus.  The Executive will be eligible for an annual bonus for each
fiscal year at the discretion of the Board (the “Bonus”).  The Bonus for a
particular fiscal year will be payable within 75 days of the end of such fiscal
year.  The payment of any Bonus shall be prorated for any partial fiscal year
during the term of this Agreement.  The Board shall determine in good faith the
amount of the Bonus, and such determination shall be binding and conclusive on
the Executive.

 

--------------------------------------------------------------------------------

 
 
(c)          Signing Bonus.   On or promptly following the Effective Date, the
Company will issue Executive One Million (1,000,000) shares of restricted Common
Stock of the Company (the “Restricted Stock”).  The Restricted Stock shall vest
as follows: Five Hundred Thousand (500,000) shares shall vest on the six (6)
month anniversary of the Effective Date and the remaining Five Hundred Thousand
(500,000) shares shall vest on the twelve (12) month anniversary of the
Effective Date.  The vesting on the Restricted Stock shall accelerate in full
upon a change in control of the Company. As a condition to the issuance of these
shares, the Executive will be required to enter into a restricted stock
agreement satisfactory to the Company.
 
(d)          Stock Options.    On or promptly following the Effective Date, the
Company will grant Executive stock options (the “Options”) to purchase One
Million Three Hundred Thousand (1,300,000) shares of the Common Stock of the
Company.   The Options shall be issued pursuant to, and subject to the terms and
conditions of the Company’s equity incentive plan (the “Equity Plan”) and shall
have an exercise price set as the Fair Market Value per share (as defined in the
Equity Plan) as of the grant date.  The Options granted to Executive shall vest
as follows:  cliff vesting of 100% of the Options on the ninety (90) day
anniversary of the Effective Date.  The vesting on the Options shall accelerate
in full and be fully vested and exercisable upon a change of control of the
Company.  In addition, it is anticipated that, based on performance and at the
discretion of the Board, additional option grants may be made approximately
annually.
 
(e)          Benefits.  In addition to the Base Salary and any Bonus, the
Executive shall be entitled to receive fringe benefits that are generally
available to the Company’s executive employees in accordance with the then
existing terms and conditions of the Company’s policies.
 
(f)           Vacation.  The Executive shall be entitled to twenty (20) business
days of paid vacation per fiscal year in accordance with the Company’s vacation
policies.
 
(g)          Business Expenses.  The Company shall reimburse the Executive for
all reasonable expenses incurred by the Executive in the ordinary course of
business on behalf of the Company, subject to the presentation of appropriate
documentation.
 
(h)          Cell Phone.  The Company shall reimburse the Executive for all
reasonable expenses for the use of a cell phone in connection with the
Executive’s employment with the Company.
 
(i)           Withholding.  The Company will withhold from compensation payable
to the Executive all applicable federal, state and local withholding taxes.
 
(j)           Directors and Officers Insurance; Indemnity.  The Company does not
currently have Directors and Officers Liability Insurance, but the Company
hereby agrees to purchase such insurance to cover all officers and directors as
soon as practicable.  To the fullest extent permitted by law, the Company will
indemnify the Executive against, and will hold the Executive harmless from, and
pay any expenses (including without limitation, all legal fees and court costs),
judgments, fines, penalties, settlements, damages and other amounts arising out
of or in connection with any act or omission of the Executive performed or made
in good faith on behalf of the Company, regardless of negligence.  The foregoing
provisions will survive termination of Executive’s employment with the Company
for any reason whatsoever and regardless of fault.

 
2

--------------------------------------------------------------------------------

 
 
5.           Confidentiality; Intellectual Property.  The Executive agrees that
during the Executive’s employment with the Company, whether or not under this
Agreement, and thereafter:
 
(a)          The Executive will not at any time, directly or indirectly,
disclose or divulge any Confidential Information (as hereinafter defined),
except as required in connection with the performance of the Executive’s duties
for the Company, and except to the extent required by law (but only after the
Executive has provided the Company with reasonable notice and opportunity to
take action against any legally required disclosure).  As used herein,
“Confidential Information” means all trade secrets and all other information of
a business, financial, marketing, technical or other nature relating to the
business of the Company including, without limitation, any customer or vendor
lists, prospective customer names, financial statements and projections,
know-how, pricing policies, operational methods, methods of doing business,
technical processes, formulae, designs and design projects, inventions, computer
hardware, software programs, business plans and projects pertaining to the
Company and including any information of others that the Company has agreed to
keep confidential; provided, that Confidential Information shall not include any
information that has entered or enters the public domain through no fault of the
Executive or any information known to the Executive before the Effective
Date.  For greater certainty, Confidential Information shall not include any
know-how concerning the unmanned aerial vehicle business in general (as opposed
to the Company) acquired by the Executive prior to performing services for the
Company.
 
(b)          The Executive shall make no use whatsoever, directly or indirectly,
of any Confidential Information at any time, except as required in connection
with the performance of the Executive’s duties for the Company.
 
(c)          Upon the Company’s request at any time and for any reason, the
Executive shall immediately deliver to the Company, or destroy if directed by
the Company,  all materials (including all soft and hard copies) in the
Executive’s possession which contain or relate to Confidential Information.
 
(d)          All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively, the “Developments”) made by the Executive,
either alone or in conjunction with others, at any time or at any place during
the Executive’s employment with the Company, whether or not reduced to writing
or practice during such period of employment, which relate to the business in
which the Company is engaged shall be and hereby are the exclusive property of
the Company without any further compensation to the Executive.  In addition,
without limiting the generality of the prior sentence, all Developments which
are copyrightable work by the Executive are intended to be “work made for hire”
as defined in Section 101 of the Copyright Act of 1976, as amended, and shall be
and hereby are the property of the Company.

 
3

--------------------------------------------------------------------------------

 
 
(e)          The Executive shall promptly disclose all Developments to the
Company.  If any Development is not the property of the Company by operation of
law, this Agreement or otherwise, the Executive will, and hereby does, assign to
the Company all right, title and interest in such Development, without further
consideration, and will assist the Company and its nominees in every way, at the
Company’s expense, to secure, maintain and defend the Company’s rights in such
Development.  The Executive shall sign all instruments necessary for the filing
and prosecution of any applications for, or extension or renewals of, letters
patent (or other intellectual property registrations or filings) of the USA or
any foreign country which the Company desires to file and relates to any
Development.  The Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as such Executive’s agent
and attorney-in-fact (which designation and appointment shall be deemed coupled
with an interest and shall survive the Executive’s death or incapacity), to act
for and in the Executive’s behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings, or such other similar documents with the same legal
force and effect as if executed by the Executive.
 
(f)          Attached hereto as Exhibit A is a list of all inventions,
modifications, discoveries, designs, developments, improvements, processes,
software programs, works of authorship, documentation, formulae, data,
techniques, know-how, secrets or intellectual property rights or any interest
therein made by the Executive prior to the Executive performing services for the
Company (collectively, the “Prior Inventions”) which (i) the Executive owns or
has interest therein, (ii) relate to the business of the Company and (iii) are
not assigned to the Company hereunder; or, if no such list is attached,
Executive represents that there are no such Prior Inventions.  If in the course
of the Executive performing services for the Company, the Executive incorporates
into a Company product, process or machine a Prior Invention owned by the
Executive or in which the Executive has an interest, the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
transferable, worldwide license to make, have made, modify, use, sell and
otherwise exploit such Prior Invention as part of or in connection with such
product, process or machine and any and all enhancements and extensions thereof.
 
6.           Noncompetition; Nonsolicitation.  The Executive agrees that:
 
(a)          during the Executive’s employment with the Company, whether or not
under this Agreement, and thereafter during the Noncompetition Period (as
hereinafter defined), the Executive will not, directly or indirectly,
individually or as a consultant to, or an employee, officer, director, manager,
stockholder (except as the owner of less than 1% of the stock of a publicly
traded company), partner, member or other owner or participant in any business
entity other than the Company, engage in or assist any other person or entity to
engage in any business which competes with any business in which the Company is
then engaging anywhere in the USA or the world where the Company does business.

 
4

--------------------------------------------------------------------------------

 
 
(b)          during the Executive’s employment with the Company, whether or not
under this Agreement, and thereafter during the Noncompetition Period, the
Executive will not, directly or indirectly, individually or as a consultant to,
or an employee, officer, director, manager, stockholder (except as the owner of
less than 1% of the stock of a publicly traded company), partner, member or
other owner or participant in any business entity, offer employment or any
consulting arrangement to, hire, or otherwise interfere with the business
relationship of the Company with, any person or entity who is, or was within the
six month period immediately prior thereto, employed by, associated with or a
consultant to the Company.
 
(c)          during the Executive’s employment with the Company, whether or not
under this Agreement, and thereafter during the Noncompetition Period, the
Executive will not, directly or indirectly, individually or as a consultant to,
or an employee, officer, director, manager, stockholder (except as the owner of
less than 1% of the stock of a publicly traded company), partner, member or
other owner or participant in any business entity, solicit away from the Company
or endeavor to entice away from the Company, or otherwise interfere with the
business relationship of the Company with, any person or entity who is, or was
within the six month period immediately prior thereto, a customer, dealer,
distributor or client of, supplier, vendor or service provider to the Company.
 
(d)          As used herein, “Noncompetition Period” means 12 months from the
date of the termination of Executive’s employment with the Company, provided,
however, that such period shall only be 6 months if the Company terminates the
Executive’s employment without Cause or the Executive terminates her employment
for Good Reason.
 
7.           Remedies; Applicability to Affiliated Companies.  Without limiting
the remedies available to the Company, the Executive acknowledges that a breach
of any of the covenants contained in Sections 5 or 6 herein could result in
irreparable injury to the Company for which there might be no adequate remedy at
law, and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
injunction and a permanent injunction restraining the Executive from engaging in
any activities prohibited by Sections 5 or 6 herein or such other equitable
relief as may be required to enforce specifically any of the covenants of
Sections 5 or 6 herein.  The foregoing provisions and the provisions of Sections
5 and 6 herein shall survive the term of this Agreement and the termination of
the Executive’s employment with the Company, and shall continue thereafter in
full force and effect in accordance with their terms.  For purposes of Sections
5, 6 and 7 of this Agreement, the term “Company” shall include the Company, each
of its affiliated companies, subsidiaries and parent company, as applicable, and
their respective successors and assigns.
 
8.           Termination.
 
(a)          General.  The Executive’s employment with the Company may be
terminated at any time by the Company with Cause or without Cause (which in the
case of a termination without Cause shall be effective after at least thirty
(30) days prior written notice thereof from the Company to the Executive), or in
the event of the death or Disability of the Executive.  The Executive’s
employment with the Company may also be terminated by the Executive in
accordance with the Good Reason Process (hereinafter defined) or after at least
thirty (30) days prior written notice thereof from the Executive to the
Company.  Upon receipt of such notice, the Company may elect, in its discretion,
to terminate the employment of Executive at any time following such notice;
provided however that in the event the Company elects to terminate the Executive
following notice, Executive’s Base Salary and benefits including any vesting of
equity shall continue to be paid and accrued during the notice period.

 
5

--------------------------------------------------------------------------------

 
 
(b)          Definitions.  As used herein, the following terms shall have the
following meanings:


“Cause” means that the Executive has (i) willfully breached in any material
respect any fiduciary duty or legal or contractual obligation to the Company or
any of its affiliated companies, which breach in the case of a contractual
obligation to the Company, if curable, is not cured within thirty (30) days
after written notice to the Executive thereof, (ii) willfully failed to perform
satisfactorily the Executive’s material job duties, which failure, if curable,
is not cured within thirty (30) days after written notice to the Executive
thereof, (iii) engaged in gross negligence, willful misconduct, fraud,
embezzlement, or acts of dishonesty that has resulted in material injury to the
Company or any of its affiliated companies, or (iv) been convicted of or pleaded
nolo contendere to (A) any misdemeanor relating to the affairs of the Company or
any of its affiliated companies or (B) any felony.


“Disability” means illness (mental or physical), which results in the Executive
being unable to perform the Executive’s duties as an employee of the Company for
a period of three (3) consecutive months, or an aggregate of six (6) months in
any twelve (12) month period, as determined in the reasonable judgment of an
independent physician mutually agreed upon by the Executive, or her personal
representative (as the case may be), and the Company.  Nothing in this Section
8(b) shall be construed to waive the Executive’s rights, if any, under existing
law including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. s.2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. s.12101
et seq.


“Good Reason” means that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:  (i) a material diminution in the Executive’s responsibilities,
authority or duties, (ii) any diminution in the Executive’s Base Salary, (iii) a
material change in the geographic location at which the Executive is required to
provide services to the Company (aside from work-related travel), or (iv) the
material breach of this Agreement by the Company (each a “Good Reason
Condition”).  Good Reason Process shall mean that (i)  the Executive notifies
the Company in writing of her belief in the occurrence of the Good Reason
Condition within 60 days of the first occurrence of such condition, (ii)  the
Company fails to fully cure the Good Reason Condition within 30 days following
such notice (the “Cure Period”), and (iii) the Executive terminates employment
within 60 days after the end of the Cure Period.

 
6

--------------------------------------------------------------------------------

 

Effects of Termination.  If the Executive’s employment is terminated during the
term of this Agreement, the Company shall have no further obligation to make any
payments or provide any benefits to the Executive hereunder after the date of
termination except for (i) payments of Base Salary, Bonus and expense
reimbursement that had accrued, but had not yet been paid, and any vested
benefits the Executive may have under any employee benefit plans, through the
date of termination, (ii) payments for any accrued but unused vacation time in
accordance with Company policy and (iii) if the Executive’s employment with the
Company is terminated by the Company without Cause (other than as a result of
the death or Disability of the Executive, or as contemplated by Section 8(c)
below), or by the Executive for Good Reason (A) continuation for a period of six
(6) months (the “Severance Period”) of payments of Base Salary at the rate in
effect at the date of termination, (B) a prorated portion of her annual Bonus
for the year in which the termination occurs for performance through the date of
the termination as determined in good faith by the Board, and (C) all health and
dental benefits, including the cost of COBRA continuation coverage for Executive
and her eligible dependents during the Severance Period, payable beginning on
the first payroll day following the termination date.
(c)          Conditions and Limitations to Severance.   Notwithstanding the
foregoing, the Company’s obligations to make payments to the Executive under
Section 8(b)(iii) of this Agreement shall be subject to the following provisions
and conditions:
 
(i)          General Release of Claims.  The Company’s obligation to make
payments under Section 8(b)(iii) of this Agreement shall be contingent upon the
Executive executing a general release of claims in a customary and reasonable
form.


(ii)         Consequences of Breach.  If the Executive breaches the Executive’s
obligations under Sections 5 or 6 of this Agreement, the Company may immediately
cease all payments payable to the Executive under Section 8(b)(iii) of this
Agreement.  The cessation of these payments shall be in addition to, and not as
an alternative to, any other remedies at law or in equity available to the
Company, including without limitation the right to seek specific performance or
an injunction.
 
(d)          Survival.  The provisions of Sections 5 through 20 of this
Agreement shall survive the term of this Agreement and the termination of the
Executive’s employment with the Company, and shall continue thereafter in full
force and effect in accordance with their terms.
 
9.           Enforceability.  This Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited or invalid under any such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
 
10.         Notices.  Any notice, demand or other communication given pursuant
to this Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested,
or otherwise actually delivered as follows: (a) if to the Executive: Barbara M.
Johnson, 411 Walnut Street, #4440, Green Cove Springs, FL  32043, (b) if to the
Company: Sanswire Corp., 17501 Biscayne Blvd, Suite 430, Aventura, FL 33160, or
(c) at such other address as may have been furnished by such person in writing
to the other parties.

 
7

--------------------------------------------------------------------------------

 
 
11.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, without regard to its
conflict of law provisions.
 
12.         Section 409A.           This Agreement is intended to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder.  To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be interpreted in a manner so that no payment
due to Executive shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code.  To the extent that any provision in the
Agreement is ambiguous as to its compliance with Section 409A of the Code, or to
the extent any provision in the Agreement must be modified to comply with
Section 409A of the Code, such provision shall be read, or shall be modified
(with the mutual consent of the parties), as the case may be, in such a manner
so that no payment due to Executive shall be subject to an “additional tax”
within the meaning of Section 409A(a)(1)(B) of the Code.
 
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment.  In no event may Executive, directly or
indirectly, designate the calendar year of any payment.  All reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement is due to a “separation from service” for purposes of the rules
under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and Executive is determined to be a “specified
employee” (as determined under Treas. Reg. § 1.409A-1(i)), such payment or
benefit shall, to the extent necessary to comply with the requirements of
Section 409A of the Code, be made or provided on the later of the date specified
by the foregoing provisions of this Agreement or the date that is six months
after the date of Executive’s separation from service (or, if earlier, the date
of Executive’s death).  Any installment payments that are delayed pursuant to
this Section 12 shall be accumulated and paid in a lump sum on the first day of
the seventh month following Executive’s separation from service, and the
remaining installment payments shall begin on such date in accordance with the
schedule provided in this Agreement.

 
8

--------------------------------------------------------------------------------

 

13.         Amendments and Waivers.  This Agreement may be amended or modified
only by a written instrument signed by the Company and the Executive.  No waiver
of this Agreement or any provision hereof shall be binding upon the party
against whom enforcement of such waiver is sought unless it is made in writing
and signed by or on behalf of such party.  The waiver of a breach of any
provision of this Agreement shall not be construed as a waiver or a continuing
waiver of the same or any subsequent breach of any provision of this
Agreement.  No delay or omission in exercising any right under this Agreement
shall operate as a waiver of that or any other right.
 
14.         Binding Effect.  This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective heirs, executors and
administrators, successors and assigns, except that the rights and obligations
of the Executive hereunder are personal and may not be assigned without the
Company’s prior written consent.  Without limiting the generality of the prior
sentence, it is understood that the Company’s successors and assigns shall have
the right to enforce Sections 5, 6 and 7 of this Agreement.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.  Any assignment of this Agreement by the
Company shall not constitute a termination of the Executive’s employment.  Each
affiliated company, subsidiary and parent company of the Company shall be an
intended third party beneficiary of Sections 5, 6 and 7 of this Agreement.
 
15.         Entire Agreement.  This Agreement constitutes the final and entire
agreement of the parties with respect to the matters covered hereby and replaces
and supersedes all other agreements and understandings relating hereto and to
the Executive’s employment.
 
16.         Counterparts.  This Agreement may be executed in any number of
counterparts, including counterpart signature pages or counterpart facsimile
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17.         No Conflicting Agreements.  The Executive represents and warrants to
the Company that the Executive is not a party to or bound by any
confidentiality, noncompetition, nonsolicitation, employment, consulting or
other agreement or restriction which could conflict with, or be violated by, the
performance of the Executive’s duties to the Company or obligations under this
Agreement.
 
18.         Review of Agreement.  The Executive acknowledges that the Executive
(a) has carefully read and understands all of the provisions of this Agreement
and has had the opportunity for this Agreement to be reviewed by counsel, (b) is
voluntarily entering into this Agreement and (c) has not relied upon any
representation or statement made by the Company (or its affiliates, equity
holders, agents, representatives, employees or attorneys) with regard to the
subject matter or effect of this Agreement.  The Executive further acknowledges
that the provisions in Sections 5, 6 and 7 of this Agreement are reasonable and
necessary to protect the goodwill, customer relationships, legitimate business
interests and Confidential Information of the Company and its affiliated
companies, and the Company would not have entered into this Agreement or the
restricted stock agreement without the benefit of such provisions.

 
9

--------------------------------------------------------------------------------

 
 
19.         Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
 
20.         No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises under any provision of
this Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.
 
[Remainder of Page Intentionally Left Blank.]

 
10

--------------------------------------------------------------------------------

 

This Agreement has been executed and delivered as a sealed instrument as of the
date first above written.
 
SANSWIRE CORP.
   
By:
  
 
Name:  Glenn Estrella
 
Title:  Chief Executive Officer
  
Barbara M. Johnson



[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 

--------------------------------------------------------------------------------

 